Case 4:19-cv-00402-ALM Document 272-1 Filed 03/14/21 Page 1 of 3 PageID #: 16549




                    EXHIBIT 1
Case 4:19-cv-00402-ALM Document 272-1 Filed 03/14/21 Page 2 of 3 PageID #: 16550




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     ResMan, LLC,                                      §
                                                       §
          Plaintiff,                                   §
                                                       §
     v.                                                §      Civil Action No. 4:19-CV-00402-ALM
                                                       §
     Karya Property Management, LLC,                   §                   JURY TRIAL
     and Scarlet InfoTech, Inc. d/b/a                  §
     Expedien, Inc.                                    §
                                                       §
          Defendants.                                  §
                                                       §
                PLAINTIFF’S REVISED REQUESTED INSTRUCTION REGARDING
                               PRELIMINARY INJUNCTION

 Plaintiff respectfully requests that the Court include the following additional instruction to the
 Jury immediately following the “Compensatory Damages” instruction and before the “Punitive
 or Exemplary Damages” instruction.

          You have heard evidence that the Court issued a preliminary injunction early in this
          lawsuit. A preliminary injunction is a provisional remedy issued while the litigation is
          ongoing.1 The preliminary injunction in this case prohibits Defendants from, among other
          things, taking any further action to use commercially or disseminate the Arya platform or
          any other property management software that Defendants developed after obtaining access
          to ResMan.

          You are to decide the issues based on the evidence you have seen during the trial. The fact
          that the Court granted a preliminary injunction should not affect your decision as to who
          should prevail on the issues presented to you in this case.2

          The preliminary injunction prohibits Defendants from selling or otherwise using Arya
          commercially while this case is pending. After you render your verdict, the Court may or
          may not decide to make the preliminary injunction permanent. In answering the questions
          on the verdict form, do not speculate about what the Court may decide or the effect any
          injunction may have on any issue you are being asked to decide. Do not consider the effect
 1
  Final Jury Instructions at 4–5, Moorthy, Riggs & Assocs., v. McIntosh, 2006 WL 427124 (N.D. Cal.),
 Dkt. 117 (filed Jan. 17, 2006).
 2
  Court’s Charge to the Jury at Instruction 13, WWP, Inc. v. Wounded Warriors, Inc., no. 8:07CV370 (D.
 Neb.), Dkt. 321 (Sept. 25, 2009).
Case 4:19-cv-00402-ALM Document 272-1 Filed 03/14/21 Page 3 of 3 PageID #: 16551




       of any permanent injunction on the amount of damages, if any, you decide to award.
       ResMan’s remedies, if any, will be determined by the Court when it applies the law to your
       answers at the time of judgment.3




 3
     Texas Pattern Jury Charge 115.3.


                                                  2
